Opinion by
Dallinger, J.
In accordance with stipulation of counsel atomizers, boxes, lamps, and bookends chiefly used in the household for utilitarian *734purposes were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816) and Rice v. United States (T. D. 49373) cited. Bottles, flasks, boxes, and flacons were held dutiable as hollow ware at 40 percent under paragraph 339. Viking Trading Co. v. United States (C. D. 132) cited.